** Summary ** SCHOOL BUS DRIVER MAY SERVE ON PRECINCT ELECTION BOARD A school bus driver, employed by a Board of Education, could serve on a Precinct Election Board in any one of the three capacities assuming that the other specific qualifications for membership were met.  The Attorney General has received your request for an opinion wherein you ask: "Would a person employed by a Board of Education as a school bus driver be eligible to serve as Inspector, Judge or Clerk in a School Board Election?" Your question requires an examination of certain specific Oklahoma Statutes which must be applied in reaching an answer. Title 51 Ohio St. 6 [51-6] (1971), provides in part that: ". . . . no person holding an office under the laws of the State and no deputy of any officer so holding any office, shall, during his term of office, hold any other office or be the deputy of any officer holding any office, under the laws of the State. * * *" The statute providing for the selection of precinct boards is 26 O. S. 31 (1971) which provides in pertinent part as follows: "By the 15th day of April, after their appointment, the county election board shall select an election board for each precinct in their respective counties. . . ." Title 26 Ohio St. 36 [26-36] (1971), states: "One member of the Precinct Election Board shall be designated by the County Board as Election Inspector, and the inspector shall be chosen at the time the Precinct Board is named, and such County Board shall, at the same time, designate one of the remaining members of such Precinct Board as Judge, and the other as Clerk." A Precinct Election Board, is chosen by the County Election Board for each precinct consisting of 3 members, one of which serves as Election Inspector, one of which shall serve as Judge and the third as Clerk. The named election officials in your question are not employees of the Board of Education.  It is therefore the opinion of the Attorney General that a school bus driver, employed by a Board of Education, could serve on a Precinct Election Board in any one of the three capacities assuming that the other specific qualifications for membership were met. (Duchess Bartmess) (Dual Office Holding)